                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:20–CV–30–BR

WENDY DALE,                                     )
                                                )
                        Appellant,              )
        v.                                      )        ORDER
                                                )
ALGERNON L. BUTLER, III, and                    )
ASCENDIUM EDUCATION                             )
SOLUTIONS, INC.                                 )
                                                )
                        Appellees.              )



        This matter is before the court on Wendy Dale’s (“appellant”) notice of withdrawal of

appeal. (DE # 25.) The court construes the notice as a motion for voluntary dismissal of the

appeal. See Fed. R. Bank. P. 8023 (“An appeal may be dismissed on the appellant’s motion on

terms agreed to by the parties or fixed by the district court . . . .”). “[I]t is within this Court’s

discretion to grant such a motion unless special circumstances dictate otherwise.” Brekelmans v.

Salas (In re Salas), No. 18-CV-2318 (KBJ), 2020 WL 32567, at *4 (D.D.C. Jan. 2, 2020) (citing

Kesterson v. Moritsugu, 149 F.3d 1183 (6th Cir. 1998); HCA Health Servs. of Virginia v.

Metropolitan Life Ins. Co., 957 F.2d 120, 123 (4th Cir. 1992)). The motion for voluntary

dismissal is ALLOWED, and appellant’s motion to stay, (DE # 22), is DENIED as moot. The

Clerk is DIRECTED to close this case.

        This 19 June 2020.




                                        __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge




             Case 7:20-cv-00030-BR Document 26 Filed 06/19/20 Page 1 of 1
